DETAILED ACTION
The present Office action is in response to the application filing on 28 JANUARY 2022 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 01/28/2022 and 08/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Claim Objections
Claims 5, 6, and 19 are objected to because of the following informalities:  
Claim 5, “wherein a granularity at which the video encoder provides said indication” should read --wherein the circuitry of the video encoder is further configured to program a granularity at which the video encoder provides said indication--. Note, the claim without the correction is difficult to understand.
Claim 6, “the granularity” should read --a granularity--
Claim 19, “the granularity” should read --a granularity--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,592,227 (hereinafter “Feng”) in view of U.S. Publication No. 2015/0195379 A1 (hereinafter “Zhang”).
Regarding claim 1, Feng discloses a system (col. 1, ll. 54-55, “system for compressing signals”) comprising:
a video encoder (FIG. 2, encoder 22) comprising circuitry configured to:
5encode a first portion of a given video frame to generate a first chunk of encoded data (col. 3, ll. 46-47, “The imaging configuration 20 produces a digital signal representing a video image which is received by the encoder 22;” FIG. 3 discloses the encoding process), the first portion comprising less than an entirety of the given video frame (col. 5, ll. 5-7, “system divides the digital signal X into a series of NxN signal segments or blocks of pixels or signal values:” e.g., the segments or blocks are the first portion and are less than an entirety of a given video frame); 
write the first chunk of encoded data to a buffer (col. 8, ll. 13-15, “the compressed signal can be stored in a buffer for hardware/software manipulation or for transmission/synchronization purposes”); and 

a consumer module (FIG. 2, receiver 28 coupled to decoder 30) comprising circuitry configured to retrieve the first chunk of encoded data from the buffer prior to the video encoder completing encoding of the entirety of the given video frame (col. 8, ll. 11-18, “the improved VQ system could immediately transmit the appropriate code or compressed signal to the decoder 30, or the compressed signal can be stored in a buffer for hardware/software manipulation or for transmission/synchronization purposes. Alternatively, the compressed signal could be stored in a buffer, and the compressed signal is transmitted to the decoder 30 before the buffer is full”)
Feng fails to expressly disclose provide an indication that the first chunk of encoded data is ready for consumption and retrieve the first chunk of encoded data in response to detecting said indication
However, Zhang teaches provide an indication that the first chunk of encoded data is ready for consumption and retrieve the first chunk of encoded data in response to detecting said indication ([0004], ll. 6-9, “transmitting, to a computing device of a user, a notification indicating the content digest is ready to be downloaded; receiving, from the user's computing device, a request for a first portion of the content digest”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have indicated content is ready to consume/download, as taught by Zhang ([0004]), in Feng’s invention. One would have been motivated to modify Feng’s invention, by incorporating Zhang’s invention, to provide content in a timely matter to a consumer while saving power consumption ([0003]).
Regarding claim 2, Feng and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Feng discloses wherein the circuitry of the video encoder is further configured to provide said indication prior to encoding the entirety of the given video frame (col. 8, ll. 11-18, “the improved VQ system could immediately transmit the appropriate code or compressed signal to the decoder 30, or the compressed signal can be stored in a buffer for hardware/software manipulation or for transmission/synchronization purposes. Alternatively, the compressed signal could be stored in a buffer, and the compressed signal is transmitted to the decoder 30 before the buffer is full.” Note, because Feng discloses transmitting as the encoder encodes before completion, the combination with Zhang would provide the notification before completion).
Regarding claim 5, Feng and Zhang disclose all of the limitations of claim 1, as outlined above. Additionally, Fend discloses wherein a granularity at which the video encoder provides said indication (col. 1, ll. 58-60, “provide an improved VQ system for compressing signals that result in high quality signals while maintaining low bit rate:” e.g., the rate represents the granularity).
Regarding claim 8, Feng discloses a method comprising:
encoding, by circuitry of a video encoder (FIG. 2, encoder 22), a first portion of a given video frame to generate a first chunk of encoded data (col. 3, ll. 46-47, “The imaging configuration 20 produces a digital signal representing a video image which is received by the encoder 22;” FIG. 3 discloses the encoding process), the first portion comprising less than an entirety of the given video frame (col. 5, ll. 5-7, “system divides the digital signal X into a series of NxN signal segments or blocks of pixels or signal values:” e.g., the segments or blocks are the first portion and are less than an entirety of a given video frame);
writing, by the circuitry of the video encoder, the first chunk of encoded data to a buffer (col. 8, ll. 13-15, “the compressed signal can be stored in a buffer for hardware/software manipulation or for transmission/synchronization purposes”);

retrieving, by circuitry of a consumer module (FIG. 2, receiver 28 coupled to decoder 30), the first chunk of encoded data from the buffer prior to the video encoder completing encoding of the entirety of the given video frame (col. 8, ll. 11-18, “the improved VQ system could immediately transmit the appropriate code or compressed signal to the decoder 30, or the compressed signal can be stored in a buffer for hardware/software manipulation or for transmission/synchronization purposes. Alternatively, the compressed signal could be stored in a buffer, and the compressed signal is transmitted to the decoder 30 before the buffer is full”).
Feng fails to expressly disclose providing, by the circuitry of the video encoder, an indication that the first chunk of encoded data is ready for consumption and retrieve the first chunk of encoded data in response to detecting said indication.
However, Zhang teaches providing, by the circuitry of the video encoder, an indication that the first chunk of encoded data is ready for consumption and retrieve the first chunk of encoded data in response to detecting said indication ([0004], ll. 6-9, “transmitting, to a computing device of a user, a notification indicating the content digest is ready to be downloaded; receiving, from the user's computing device, a request for a first portion of the content digest”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have indicated content is ready to consume/download, as taught by Zhang ([0004]), in Feng’s invention. One would have been motivated to modify Feng’s invention, by incorporating Zhang’s invention, to provide content in a timely matter to a consumer while saving power consumption ([0003]).
Regarding claim 9, Feng and Zhang disclose all of the limitations of claim 8, as outlined above. Additionally, Feng discloses further comprising providing, by the circuitry of the25 video encoder, said indication prior to encoding the entirety of the given video frame (col. 8, ll. 11-18, “the improved VQ system could immediately transmit the appropriate code or compressed signal to the decoder 30, or the compressed signal can be stored in a buffer for hardware/software manipulation or for transmission/synchronization purposes. Alternatively, the compressed signal could be stored in a buffer, and the compressed signal is transmitted to the decoder 30 before the buffer is full.” Note, because Feng discloses transmitting as the encoder encodes before completion, the combination with Zhang would provide the notification before completion).
Regarding claim 15, Feng disclose an apparatus comprising:
a memory (col. 3, l. 55, “memory”);
a buffer (FIG. 3, buffer 102); and
one or more processors coupled to the memory (col. 3, l. 55, “microprocessor coupled to a ROM or other memory”);
wherein the apparatus is configured to:
read given video frame data from the memory (col. 4, ll. 60-66 discloses reading a digital video signal from memory sources);
encode a first portion of the given video frame to generate a first chunk of encoded data (col. 3, ll. 46-47, “The imaging configuration 20 produces a digital signal representing a video image which is received by the encoder 22;” FIG. 3 discloses the encoding process), the first portion comprising less than an entirety of the given video frame (col. 5, ll. 5-7, “system divides the digital signal X into a series of NxN signal segments or blocks of pixels or signal values:” e.g., the segments or blocks are the first portion and are less than an entirety of a given video frame);
write the first chunk of encoded data to the buffer (col. 8, ll. 13-15, “the compressed signal can be stored in a buffer for hardware/software manipulation or for transmission/synchronization purposes”); and

retrieve the first chunk of encoded data from the buffer prior to the video encoder completing encoding of the entirety of the given video frame (col. 8, ll. 11-18, “the improved VQ system could immediately transmit the appropriate code or compressed signal to the decoder 30, or the compressed signal can be stored in a buffer for hardware/software manipulation or for transmission/synchronization purposes. Alternatively, the compressed signal could be stored in a buffer, and the compressed signal is transmitted to the decoder 30 before the buffer is full”).
Feng fails to expressly disclose provide an indication that the first chunk of encoded data is ready for consumption and retrieve the first chunk of encoded data in response to detecting said indication.
However, Zhang teaches provide an indication that the first chunk of encoded data is ready for consumption and retrieve the first chunk of encoded data in response to detecting said indication ([0004], ll. 6-9, “transmitting, to a computing device of a user, a notification indicating the content digest is ready to be downloaded; receiving, from the user's computing device, a request for a first portion of the content digest”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have indicated content is ready to consume/download, as taught by Zhang ([0004]), in Feng’s invention. One would have been motivated to modify Feng’s invention, by incorporating Zhang’s invention, to provide content in a timely matter to a consumer while saving power consumption ([0003]).
Regarding claim 16, Feng and Zhang disclose all of the limitations of claim 15, as outlined above. Additionally, Feng discloses wherein the apparatus is further configured to provide said indication prior to encoding the entirety of the given video frame (col. 8, ll. 11-18, “the improved VQ system could immediately transmit the appropriate code or compressed signal to the decoder 30, or the compressed signal can be stored in a buffer for hardware/software manipulation or for transmission/synchronization purposes. Alternatively, the compressed signal could be stored in a buffer, and the compressed signal is transmitted to the decoder 30 before the buffer is full.” Note, because Feng discloses transmitting as the encoder encodes before completion, the combination with Zhang would provide the notification before completion).
Claims 3, 4, 6, 10-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Zhang, and further in view of Hoffman et al., “RTP Payload Format for MPEG1/MPEG2 Video” (hereinafter “Hoffman”).
Regarding claim 3, Feng and Zhang disclose all of the limitations of claim 1, as outlined above. Feng and Zhang fail to expressly disclose wherein the circuitry of the video encoder is further configured to encode all chunks of the given video frame using intra-frame coding prediction.
However, Hoffman teaches wherein the circuitry of the video encoder is further configured to encode all chunks of the given video frame using intra-frame coding prediction (Section 3.4, pp. 7-8 discloses MPEG Video-specific header information including “P: Picture-Type” for indicating if it’s an I-frame and the FFC code also indicating if it’s an I-frame. Note, I-frames are intra-predicted frames).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a picture type that is intra predicted, as taught by Hoffman (Section 3.4), in Feng and Zhang’s joint invention. One would have been motivated to modify Feng and Zhang’s joint invention, by incorporating Hoffman’s invention, to conform with MPEG standard practices for optimized packetization scheme to transport MPEG video (Section 1).
Regarding claim 4, Feng and Zhang disclose all of the limitations of claim 1, as outlined above. Fend and Zhang fail to expressly disclose wherein the circuitry of the video encoder is further configured to provide an indication as to how much data is included in the first chunk.
However, Hoffman teaches wherein the circuitry of the video encoder is further configured to provide an indication as to how much data is included in the first chunk (Section 2, pp. 3-4 discloses the packet payload size information).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a payload size, as taught by Hoffman (Section 2), in Feng and Zhang’s joint invention. One would have been motivated to modify Feng and Zhang’s joint invention, by incorporating Hoffman’s invention, to conform with MPEG standard practices for optimized packetization scheme to transport MPEG video (Section 1).
Regarding claim 6, Feng, Zhang, and Hoffman disclose all of the limitations of claim 4, as outlined above. Additionally, Hoffman discloses wherein the circuitry of the video encoder is configured to set a frame completion flag when encoding of the given video frame is complete (Section 3.3, p. 7, “M bit: For video, set to 1 on packet containing MPEG frame end code, 0 otherwise:” e.g., flag indicating the end of the MPEG frame in the packet); and
the circuitry of the consumer module is configured to retrieve a final amount of encoded data from the buffer when the final amount is less than the granularity, responsive to detecting the frame completion flag is set (Section 3.3, p. 7, “M bit: For video, set to 1 on packet containing MPEG frame end code, 0 otherwise:” e.g., flag indicating the end of the MPEG frame. Note, the granularity is the rate of transmission, meaning the final amount will be equal to or less than the granularity in a constant system). The same motivation of claim 4 applies to claim 6.
Regarding claim 10, Feng and Zhang disclose all of the limitations of claim 8, as outlined above. Feng and Zhang fail to expressly disclose further comprising encoding all chunks of the given video frame using intra-frame coding prediction.
However, Hoffman teaches further comprising encoding all chunks of the given video frame using intra-frame coding prediction (Section 3.4, pp. 7-8 discloses MPEG Video-specific header information including “P: Picture-Type” for indicating if it’s an I-frame and the FFC code also indicating if it’s an I-frame. Note, I-frames are intra-predicted frames).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a picture type that is intra predicted, as taught by Hoffman (Section 3.4), in Feng and Zhang’s joint invention. One would have been motivated to modify Feng and Zhang’s joint invention, by incorporating Hoffman’s invention, to conform with MPEG standard practices for optimized packetization scheme to transport MPEG video (Section 1).
Regarding claim 11, Feng and Zhang disclose all of the limitations of claim 8, as outlined above. Fend and Zhang fail to expressly disclose further comprising providing an indication as to how much data is included in the first chunk.
However, Hoffman teaches further comprising providing an indication as to how much data is included in the first chunk (Section 2, pp. 3-4 discloses the packet payload size information).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a payload size, as taught by Hoffman (Section 2), in Feng and Zhang’s joint invention. One would have been motivated to modify Feng and Zhang’s joint invention, by incorporating Hoffman’s invention, to conform with MPEG standard practices for optimized packetization scheme to transport MPEG video (Section 1).
Regarding claim 12, Feng, Zhang, and Hoffman disclose all of the limitations of claim 11, as outlined above. Additionally, Feng discloses further comprising programming, by the circuitry5 of the consumer module, a granularity at which the video encoder provides said indication (col. 1, ll. 58-60, “provide an improved VQ system for compressing signals that result in high quality signals while maintaining low bit rate:” e.g., the rate represents the granularity).
Regarding claim 13, Feng, Zhang, and Hoffman disclose all of the limitations of claim 11, as outlined above. Additionally, Hoffman discloses further comprising: setting, by the circuitry of the video encoder, a frame completion flag when 10 encoding of the given video frame is complete (Section 3.3, p. 7, “M bit: For video, set to 1 on packet containing MPEG frame end code, 0 otherwise:” e.g., flag indicating the end of the MPEG frame in the packet); and
retrieving, by the circuitry of the consumer module, a final amount of encoded data from the buffer when the final amount is less than the granularity, responsive to detecting the frame completion flag is set (Section 3.3, p. 7, “M bit: For video, set to 1 on packet containing MPEG frame end code, 0 otherwise:” e.g., flag indicating the end of the MPEG frame. Note, the granularity is the rate of transmission, meaning the final amount will be equal to or less than the granularity in a constant system). The same motivation of claim 11 applies to claim 13.
Regarding claim 17, Feng and Zhang disclose all of the limitations of claim 15, as outlined above. Feng and Zhang fail to expressly disclose wherein the apparatus is further configured to encode all chunks of the given video frame using intra-frame coding prediction.
However, Hoffman teaches wherein the apparatus is further configured to encode all chunks of the given video frame using intra-frame coding prediction (Section 3.4, pp. 7-8 discloses MPEG Video-specific header information including “P: Picture-Type” for indicating if it’s an I-frame and the FFC code also indicating if it’s an I-frame. Note, I-frames are intra-predicted frames).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a picture type that is intra predicted, as taught by Hoffman (Section 3.4), in Feng and Zhang’s joint invention. One would have been motivated to modify Feng and Zhang’s joint invention, by incorporating Hoffman’s invention, to conform with MPEG standard practices for optimized packetization scheme to transport MPEG video (Section 1).
Regarding claim 18, Feng, Zhang, and Hoffman disclose all of the limitations of claim 17, as outlined above. Additionally, Hoffman teaches wherein the apparatus is further configured to provide an indication as to how much data is included in the first chunk (Section 2, pp. 3-4 discloses the packet payload size information). The same motivation of claim 17 applies to claim 18.
Regarding claim 19, Feng, Zhang, and Hoffman disclose all of the limitations of claim 17, as outlined above. Additionally, Hoffman discloses wherein the apparatus is further configured to:15 set a frame completion flag when the encoding of the given video frame is complete (Section 3.3, p. 7, “M bit: For video, set to 1 on packet containing MPEG frame end code, 0 otherwise:” e.g., flag indicating the end of the MPEG frame in the packet); and
retrieve a final amount of encoded data from the buffer when the final amount is less than the granularity, responsive to the frame completion flag being set (Section 3.3, p. 7, “M bit: For video, set to 1 on packet containing MPEG frame end code, 0 otherwise:” e.g., flag indicating the end of the MPEG frame. Note, the granularity is the rate of transmission, meaning the final amount will be equal to or less than the granularity in a constant system). The same motivation of claim 17 applies to claim 19.
Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Zhang, further in view of Hoffman, and even further in view of U.S. Patent No. 6,654,539 B1 (hereinafter “Duruoz”).
Regarding claim 7, Feng, Zhang, and Hoffman disclose all of the limitations of claim 6, as outlined above. Feng, Zhang, and Hoffman fail to expressly disclose wherein the circuitry of the consumer module is configured to clear the frame completion flag responsive to retrieving the final amount of encoded data from the buffer.
However, Duruoz teaches wherein the circuitry of the consumer module is configured to clear the frame completion flag responsive to retrieving the final amount of encoded data from the buffer (col. 21, ll. 28-38 discloses resetting flags when the decoding of the frame is complete).
Before the effective filing date of the claim invention, it would have been obvious to a person having ordinary skill in the art to have reset flags upon completion of decoding a frame, as taught by Duruoz (col. 21, ll. 28-38), in Feng, Zhang, and Hoffman’s joint invention. One would have been motivated to modify Feng, Zhang, and Hoffman’s joint invention, by incorporating Duruoz’s invention, to optimize decoding for smooth and rapid playback of video (col. 3, ll. 49-57).
Regarding claim 14, Feng, Zhang, and Hoffman disclose all of the limitations of claim 13, as outlined above. Feng, Zhang, and Hoffman fail to expressly disclose further comprising clearing, by the circuitry of the consumer module, the frame completion flag responsive to retrieving the final amount of encoded data from the buffer.
However, Duruoz teaches further comprising clearing, by the circuitry of the consumer module, the frame completion flag responsive to retrieving the final amount of encoded data from the buffer (col. 21, ll. 28-38 discloses resetting flags when the decoding of the frame is complete).
Before the effective filing date of the claim invention, it would have been obvious to a person having ordinary skill in the art to have reset flags upon completion of decoding a frame, as taught by Duruoz (col. 21, ll. 28-38), in Feng, Zhang, and Hoffman’s joint invention. One would have been motivated to modify Feng, Zhang, and Hoffman’s joint invention, by incorporating Duruoz’s invention, to optimize decoding for smooth and rapid playback of video (col. 3, ll. 49-57).
Regarding claim 20, Feng, Zhang, and Hoffman disclose all of the limitations of claim 19, as outlined above. Feng, Zhang, and Hoffman fail to expressly disclose wherein the apparatus is further configured to clear the frame completion flag responsive to retrieving the final amount of encoded data from the buffer.
However, Duruoz teaches wherein the apparatus is further configured to clear the frame completion flag responsive to retrieving the final amount of encoded data from the buffer (col. 21, ll. 28-38 discloses resetting flags when the decoding of the frame is complete).
Before the effective filing date of the claim invention, it would have been obvious to a person having ordinary skill in the art to have reset flags upon completion of decoding a frame, as taught by Duruoz (col. 21, ll. 28-38), in Feng, Zhang, and Hoffman’s joint invention. One would have been motivated to modify Feng, Zhang, and Hoffman’s joint invention, by incorporating Duruoz’s invention, to optimize decoding for smooth and rapid playback of video (col. 3, ll. 49-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481